10

3

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

MICHAEL J MICELI, ESQ.

Nevada bar No. 10151

PITARO & FUMO, CHTD.

601 LAS VEGAS BOULEVARD, SOUTH

LAS VEGAS, NEVADA 89101

Phone: 702.474.7554 Fax: 702-474-4210

Email: kristine.fumolaw@gmail.com/michaeljmiceli@gmail.com

  
 
 

      

——— FILED
———~ ENTERED

  

   
 

  

 

Attorney for Defendant
DANIEL NATHAN
CLERK USD
UNITED STATES DISTRICT COURT ay, DISTRICT OF Hey oo
DISTRICT OF NEVADA ee A
UNITED STATES OF AMERICA, ) 2:19-mj-00368- VCF
)
ROE
Plaintiff, © > &
STIPULATION AND ORDER TO
v. CONTINUE PRELIMINARY
| EXAMINATION
DANIEL NATHAN,
(THIRD REQUEST)
Defendant.

)
IT IS HEREBY STIPULATED by and between DANIEL NATHAN, Defendant, by and

 

through his counsel MICHAEL J MICELI, ESQ, and the United States of America, ROBERT
KNIEF, Assistant United States Attorney, that the preliminary examination hearing currently
scheduled for September 6, 2019 at 4:00 p.m., be vacated and reset to a date and time convenient
to the Court but no sooner than sixty (60) days.

This Stipulation is entered into for the following reasons:

1. Counsel has spoken to the Defendant and he has no objections to the continuance.

2. Defendant is not currently incarcerated and on Pretrial Release.

3. The parties need additional time to discuss potential pre-indictment resolutions that

may obviate the need to proceed with the preliminary hearing.

 
    
 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-00368-VCF Document 16 Filed 09/05/19 Page 2 of 4

4. The parties need a continuance to review discovery and discuss possible defendse and
otherwise prepare for the preliminary hearing.

5. Additionally, denial of this request for continuance would result in a miscarriage of
justice.

6. This is the second request for a continuance of the preliminary.

DATED this 5th day of September 2019.

NICHOLAS A. TRUTANICH

 

 

PITARO & FUMO, CHTD. UNITED STATES ATTORNEY

/s/ /s/
MICHAEL J. MICELI, ESQ. ROBERT KNIEF, ESQ.
601 LAS VEGAS BOULEVARD, SOUTH ASSISTANT UNITED STATES ATTORNEYS
LAS VEGAS, NEVADA 89101 3501 LAS VEGAS BOULEVARD SOUTH. #1100
ATTORNEY FOR DEFENDANT LAS VEGAS, NEVADA 89101

ROOSEVELT JONES

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-00368-VCF Documenti6 Filed 09/05/19 Page 3 of 4

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2:19-mj-00368- VCF
)
Plaintiff,
Vv
DANIEL NATHAN,
Defendant.
)
FINDINGS OF FACT

Based on the pending Stipulation of counsel, and good cause appearing therefore, the
Court finds:

This Stipulation is entered into for the following reasons:

1. Counsel has spoken to the Defendant and he has no objections to the continuance.

2. Defendant is not currently incarcerated and on Pretrial Release.

3. The parties need additional time to discuss potential pre-indictment resolutions that
may obviate the need to proceed with the preliminary hearing.

4. The parties need a continuance to review discovery and discuss possible defendse and
otherwise prepare for the preliminary hearing.

5. Additionally, denial of this request for continuance would result in a miscarriage of

justice.

an

This is the second request for a continuance of the preliminary.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ORDER
The ends of justice served by granting said continuance outweigh the best interest of the
public and the defendant in a speedy preliminary hearing, since the failure to grant said
continuance would be likely to result in a miscarriage of justice, would deny the parties herein
sufficient time and the opportunity within which to be able to effectively and thoroughly prepare
for a preliminary hearing, taking into account the exercise of due diligence.
IT IS THEREFORE ORDERED that the preliminary examination in the above

captioned matter currently scheduled for September 6, 2019 at 4:00 p.m., be vacated and
continued to Al DVem bet 1 , 2019, at 4:00 p.m.

 

DATED this (2 of Septem bev 2019.

 
 

 

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 

 

 
